OPINION OF THE COURT
NYGAARD, Circuit Judge:
In these consolidated class actions removed to the district court from the Court of Common Pleas in Philadelphia County, the district court dismissed the action under Fed.R.Civ.P. 12(b)(6), after denying plaintiffs’ motions to remand the matter to the state court. The question is whether the district court had subject matter jurisdiction. Since we conclude it did not, we will vacate its dismissal order and remand the cause to the district court for it to further remand these consolidated class actions to the state court.
I.
Plaintiffs are home sellers who asserted state statutory and common law claims against several title insurance companies who provided services in connection with plaintiffs’ home sales. Defendant title insurance companies are “real estate reporting personfs]” as defined in section 6045(e)(2) of the Internal Revenue Code, 26 U.S.C. § 6045. Section 6045 imposes transactional reporting requirements on brokers generally. Section 6045(e)(1) extends these general reporting requirements to real estate transactions and “real estate reporting person[s]” within the meaning of the statute. Since a title company providing services in a residential real estate settlement is a “real estate reporting person” within the meaning of the statute, see 26 U.S.C. § 6045(e)(2)(A), the title company defendants were obligated to comply with § 6045’s information reporting requirements when participating in plaintiffs’ home sales. See 26 U.S.C. § 6045(a), (b), (e)(1), (e)(4).
Plaintiffs brought suit in the Pennsylvania court on behalf of themselves and others “who generally can be described as all persons who bought or sold residential real estate and were charged an IRS reporting fee by defendants since November 10, 1988.” In essence, the gravamen of plaintiffs’ claims is that defendants “separately charg[ed]” the homeowners for the information reporting required by § 6045(e)(1), in violation of § 6045(e)(3).
Section 6045(e)(3), which is fundamentally at issue in each of plaintiffs’ claims, provides (emphasis added):
It shall be unlawful for any real estate reporting person to separately charge any customer for complying with any requirement of [§ 6045(e)(1)].
Since the parties dispute the meaning of § 6045(e)(3)’s prohibition against “separate charge[s]”, each plaintiff claim requires judicial construction of a federal provision— and a determination of whether the title insurance companies’ alleged conduct falls within the statutory prohibition.
Plaintiffs did not assert federal causes of action, but sought recovery of damages on state common law theories of conversion, unjust enrichment, and for money had and received, and for unfair or deceptive acts or practices within the meaning of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 P.S. § 201-1 et seq. As the district court correctly observed, an essential element of each state cause of *92action is that defendants violated § 6045(e)(3) of the Internal Revenue Code: each state law theory of recovery necessarily required proof of an unlawful or wrongful act by defendants, and this element was supplied by plaintiffs’ allegations that defendants violated the federal statute.
Given the presence of this federal issue within plaintiffs’ state law claims, defendants removed the class actions from the state court to district court. Defendants asserted in their Notices of Removal that each of plaintiffs’ claims “arise under” federal law within the meaning of 28 U.S.C. §§ 1381 and 14411 because each state law claim is premised upon alleged violations of the federal statute.
Following removal, plaintiffs moved under 28 U.S.C. § 1447 to remand the cases back to the state court.2 Plaintiffs argued the district court lacked federal subject matter jurisdiction because the Internal Revenue Code does not provide a private federal remedy for a violation of § 6045(e)(3), and plaintiffs’ claims are .state causes of action.
The district court denied plaintiffs’ remand motions, concluding that plaintiffs’ claims “arise under” federal law within the meaning of 28 U.S.C. § 1331. The district court reasoned that a violation of § 6045(e)(3) was a necessary element of each of plaintiffs’ claims, the parties disputed the meaning of the statute, and there existed a “weighty federal interest” in that dispute. The district court said its jurisdictional decision was supported by the “Smith-Gully-Franchise Tax Board” line of cases, and was not undercut by the outcome in Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 106 S.Ct. 3229, 92 L.Ed.2d 650 (1986). See Smith v. Kansas City Title & Trust Co., 255 U.S. 180, 41 S.Ct. 243, 65 L.Ed. 577 (1921); Gully v. First National Bank, 299 U.S. 109, 57 S.Ct. 96, 81 L.Ed. 70 (1936); Franchise Tax Board v. Construction Laborers Vacation Trust, 463 U.S. 1, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983).
After refusing to grant plaintiffs’ motions to remand, the district court granted defendants’ joint Rule 12(b)(6) motion to dismiss.
II.
Although the district court’s dismissal order raises several questions concerning interpretation of § 6045 of the Internal Revenue Code, we cannot reach the merits. We must first be satisfied of both our own and the district court’s jurisdiction. Mitchell v. Maurer, 293 U.S. 237, 244, 55 S.Ct. 162, 165, 79 L.Ed. 338 (1934). On this point we agree with plaintiffs that, in light of Merrell Dow, the district court lacked subject matter jurisdiction because plaintiffs’ claims do not “arise under” federal law.
In Caterpillar Inc. v. Williams, 482 U.S. 386, 107 S.Ct. 2425, 96 L.Ed.2d 318, the Supreme Court held that absent diversity of citizenship, federal question jurisdiction is required and “[o]nly state-court actions that originally could have been filed in federal court may be removed to federal court by the defendant.” 107 S.Ct. at 2429 (citations omitted). Since diversity of citizenship is not alleged here, the propriety of the removal turns, as it did in Merrell Dow, on whether plaintiffs’ claims fall “within the original ‘federal question’ jurisdiction of the federal courts.” Merrell Dow, 106 S.Ct. at 3232.
While the Supreme Court has said “a case may arise under federal law ‘where the vindication of a right under state law *93necessarily turned on some construction of federal law’ ”, the Court has indicated that statement “must be read with caution.” Merrell Dow, 106 S.Ct. at 3232 (quoting Franchise Tax Board, 103 S.Ct. at 2846). Thus, the “vast majority” of cases for which original federal question jurisdiction exists “are those in which federal law creates the cause of action.” Merrell Dow, 106 S.Ct. at 3232. “[T]he mere presence of a federal issue in a state cause of action does not automatically confer federal question jurisdiction.” Id. at 3234.
Merrell Dow posed and answered the following question:
The question presented is whether the incorporation of a federal standard in a state-law private action, when Congress has intended that there not be a federal private action for violations of that federal standard, makes the action one “arising under the Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331.
106 S.Ct. at 3230. Merrell Dow’s answer to that question leaves no room to conclude that the district court had federal question jurisdiction over plaintiffs’ removed state law causes of action.
The parties agree with the district court, and we assume without deciding, that Congress has not provided a federal private cause of action for violating 26 U.S.C. § 6045(e)(3).3 With that assumption, Mer-rell Dow’s holding decides our jurisdictional inquiry:
a complaint alleging a violation of a federal statute as an element of a state cause of action, when Congress has determined that there should be no private, federal cause of action for the violation, does not state a claim “arising under the Constitution, laws, or treaties of the United States.”
106 S.Ct. at 3237 (emphasis added).
Following Merrell Dow, we hold that a private federal remedy for violating a federal statute is a prerequisite for finding federal question jurisdiction in this circumstance. The district court did not have subject matter jurisdiction over plaintiffs’ removed claims because they are not federal causes of action, and the only issue of federal law presented is whether there have been violations of a federal statute for which Congress did not provide a private federal remedy. “A federal rule of decision is necessary but not sufficient for federal jurisdiction. There must also be a right of action to enforce that rule.” Dillon v. Combs, 895 F.2d 1175, 1177 (7th Cir.1990) (citing Merrell Dow), cert. denied, — U.S. -, 111 S.Ct. 670, 112 L.Ed.2d 663 (1991).
Once a federal court concludes Congress has decided not to provide a federal remedy for the violation of a particular federal statute, the court is “not free to ‘supplement’ that decision in a way that makes it ‘meaningless.’ ” Merrell Dow, 106 S.Ct. at 3234 n. 10. When Congress has determined there should be no private, federal remedy for violation of a federal statute, that “is tantamount to a congressional conclusion that the presence of a claimed violation of the statute ... is insufficiently ‘substantial’ to confer federal-question jurisdiction.” Merrell Dow, 106 S.Ct. at 3235. The significance of such a congressional determination “cannot be overstated” and, in the face of it, a federal court “would ... flout, or at least undermine, congressional intent to conclude that the federal courts might nevertheless exercise federal-question jurisdiction and provide remedies for violations of that federal statute_” Merrell Dow, 106 S.Ct. at 3234. Thus, a federal court is prohibited from finding federal question jurisdiction on the ground that such federal violation is a disputed and necessary element of a state cause of action.
Although a Pennsylvania court must, in all likelihood, interpret § 6045(e)(3) of the Internal Revenue Code to decide the merits of these home-sellers claims, a district court cannot where Congress has determined that no private remedy is available *94to them for defendant’s violations of the statute. That determination precludes removal here.
Furthermore, that a Pennsylvania court will probably interpret the Internal Revenue Code when reaching the merits of plaintiffs’ claims is proper. Merrell Dow recognized the possibility when the Court said, “even if there is no original district court jurisdiction for these kinds of action, this Court retains power to review the decision of a federal issue in a state cause of action.” Merrell Dow, 106 S.Ct. at 3236. See 28 U.S.C. § 1257. Since Congress has not provided a private federal remedy for violating § 6045(e)(3), Merrell Dow dictates that the district court did not have subject matter jurisdiction:
Given the significance of the assumed congressional determination to preclude federal private remedies, the presence of the federal issue as an element of the state tort is not the kind of adjudication for which jurisdiction would serve congressional purposes and the federal system.
Merrell Dow, 106 S.Ct. at 3235.
Moreover, in this case, no matter what interpretation the Pennsylvania courts might give this particular provision of the Internal Revenue Code, it will have no effect whatsoever on the collection of tax by the United States. No federal precedent will be set by state courts in this circumstance, so even inconsistent interpretations of this provision among the states will not affect federal jurisprudence in any way. It is simply that Pennsylvania plaintiffs have pleaded a state-law cause of action for violating a provision of federal law for which there is otherwise no private right of action.
III.
In conclusion, we will vacate the district court’s dismissal of plaintiffs’ claims because the district court lacked subject matter jurisdiction. We remand to the district court for it to remand these consolidated class actions to the state court.

. Section 1441(b) provides in pertinent part: “Any civil action of which the district courts have original jurisdiction founded on a claim or right arising under the Constitution, treaties or laws of the United States shall be removable without regard to the citizenship or residence of the parties." 28 U.S.C. § 1441(b).
Section 1331 provides: "The district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331.


. Section 1447(c) provides, in pertinent part:
A motion to remand the case on the basis of any defect in removal procedure must be made within 30 days after the filing of the notice of removal under section 1446(a). If at any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be remanded.
28 U.S.C. § 1447(c) (emphasis added).


. The Court in Merrell Dow was confronted with a similar situation and made the equivalent assumption. See 106 S.Ct. at 3233.